Citation Nr: 1758752	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-16 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for right foot plantar fasciitis with tarsal tunnel syndrome.

2.  Entitlement to an initial compensable rating for left foot plantar fasciitis with tarsal tunnel syndrome.

3.  Entitlement to an initial rating in excess of 10 percent for left lower extremity common peroneal neuritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to February 1999 and January 2000 to December 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at a February 2017 Video Conference hearing before the undersigned Veterans Law Judge (VLJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service-connected left lower extremity common peroneal neuritis was last evaluated in December 2011.  The Veteran has since asserted that the condition has worsened since that time, and the Board finds that an additional VA examination is necessary to determine the Veteran's current level of disability.  

Likewise, the Veteran's service-connected bilateral plantar fasciitis with bilateral tarsal tunnel syndrome was initially evaluated in December 2011.  The Veteran was again provided a VA examination in September 2017.  However, the examiner did not address the Veteran's assertions that he is unable to walk without hobbling and is unable to walk very far.  Thus the Board finds that an additional VA examination is necessary to determine the Veteran's current level of disability.  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and with his assistance identify any outstanding records of pertinent medical treatment from private or VA health care providers.  All VA treatment records dated from May 2017 to the present should be associated with the claims file.

2.  After the above development has been completed to the extent possible, the Veteran should be afforded an appropriate VA examination to determine the severity of his service-connected bilateral plantar fasciitis with bilateral tarsal tunnel syndrome.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of the record.  All necessary tests and studies should be performed, and the examiner should describe in detail all associated symptomatology.  The examiner should render all findings needed to rate the Veteran's bilateral plantar fasciitis under the appropriate rating criteria.  

The examiner should consider whether there is likely to be additional functional loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to fully describe any associated functional limitations.

The examiner should specifically offer an opinion as to the impact of the Veteran's reported functional loss due to pain during flare-ups on his functional ability, considering all procurable and assembled data, and by obtaining all tests and records that might reasonably illuminate the medical analysis.  If the examiner deems it necessary, the Veteran should be asked to engage in repetitive use over time prior to the examination.  

The examiner should specifically consider the following:  the Veteran's reports he cannot stand for more than 5 minutes, hobbles when he walks, cannot walk without pain, and that orthopedic devices do not relieve his symptoms.

Finally, considering all of the above, the examiner should provide an assessment of the overall severity of the service-connected bilateral foot disability (e.g., moderate, moderately severe, or severe).  The examiner should provide an opinion regarding the impact of the disability on the Veteran's ability to work.  

3.  After the development in number 1 been completed to the extent possible, the Veteran should be afforded an appropriate VA examination to determine the current severity of the service-connected left lower extremity common peroneal neuritis.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. All necessary tests and studies should be performed, and the examiner should describe in detail all associated symptomatology.  

The examiner should specifically consider the following:  The Veteran's reports of numbness in his left foot, and reports of foot cramping with an inability to extend his toes. 

The examiner should identify the nerve or nerves affected, and should comment on the functional impairment that would be expected from the symptoms shown or pathology found.

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

